Citation Nr: 1730559	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  11-16 913	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUE

Entitlement to service connection for right ear hearing loss.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1989 to December 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In June 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board remanded the case for further development in September 2014.  The case
has since been returned for appellate review.  

In July 2016, the Board requested an advisory medical opinion from the Veterans Health Administration (VHA).  The Veteran and his representative were sent a copy of the opinion and given 60 days to submit further evidence or argument. See 38 C.F.R. §§ 20.901, 20.903. 

The Board notes that the Veteran's appeal originally included the issue of entitlement to service connection for left ear hearing loss.  However, in a January 2016 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for left ear hearing loss and assigned a noncompensable evaluation effective from August 26, 2008.  The record contains no indication that the Veteran has initiated an appeal with the initial rating or effective date assigned. Grantham, 114 F. 3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  Thus, the issue is no longer on appeal, and no further consideration is needed.

As noted in the prior remand, the Veteran's representative raised the issue of entitlement to service connection for tinnitus and Meniere's disease at the June 2014 hearing.  They were referred to the AOJ for action; however, to dated, it does not appear that they have been adjudicated.  Therefore, the Board does not have jurisdiction of them, and they are referred to the AOJ for appropriate action. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran has not been shown to have current right ear hearing loss that manifested in service or within one year thereafter or that is otherwise related to his military service. 


CONCLUSION OF LAW

Right ear hearing loss was not incurred in active service, nor may sensorineural right ear hearing loss be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1132, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the 

claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§5103(a), 5103A; 38 C.F.R. §3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§5103(a); 38 C.F.R. §3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims held that, upon receipt of an application for a service connection claim, 38 U.S.C. §5103(a) and 38 C.F.R. §3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the RO provided the Veteran with a notice letter in September 2008, prior to the initial decision on the claim.  Therefore, the notice timing requirement as set forth in Pelegrini has been met.  Moreover, the requirements with respect to the content of the notice were met in this case.  The RO notified the Veteran of the evidence necessary to substantiate his claim and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.  Thus, VA's duty to notify has been satisfied.  

The duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service personnel and treatment records, and all identified, relevant, and available post-service medical records have been associated with the claims file and were reviewed by both the AOJ and the Board in connection with the claims. 

The Veteran has not identified any other outstanding records that are pertinent to the issues being decided herein.

In addition, the Veteran was afforded VA examinations in November 2008 and September 2015, and a VA medical opinion was obtained in January 2016 in connection with the claim.  The Board also obtained a VHA medical opinion in September 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the VA examinations and medical opinion are adequate to decide the case because they are predicated on a review of the claims file, including the Veteran's medical history.  The opinions also sufficiently address the medical issues in this case and are supported by a rationale, which allows the Board to make a fully informed determination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met.  38 C.F.R. §3.159(c)(4) (2016).

The Board also finds that there has been substantial compliance with the September 2014 remand directives.  In particular, the AOJ obtained records from the University of Washington Medical Clinic and afforded the Veteran a VA examination.  There has been no allegation otherwise.  

For these reasons, the Board concludes that the VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to 

service, establishes that the disease or injury was incurred in service.  38 C.F.R. §3.303(d) (2016).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Sensorineural hearing loss is considered to be a chronic disease for VA compensation purposes.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§3.303(b), 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§3.307, 3.309 (2016).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. §5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The threshold for normal hearing is from 0 to 20 decibels; higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385 (2016).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection for right ear hearing loss is not warranted.  

The Veteran's service treatment records do document a complaint right ear pain in January 1991, and he complained of ear pain without identifying which ear in November 1990 and February 1991.  However, the service treatment records are negative for any complaints, treatment, or diagnosis of right ear hearing loss.  In fact, his September 1988 enlistment examination found his ears and drums to be normal, and on the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
10
20

The Veteran also denied having a medical history of hearing loss at that time.  He was provided another audiogram in January 1989 during which the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
10
15

In February 1989, an audiogram found the Veteran to have pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
2
5

An October 1989 audiogram also revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
5
20

During a July 1995 examination, the Veteran again denied having a medical history of hearing loss.  Moreover, in a November 1997 report of medical assessment for separation, the Veteran denied having any injury illness for which he did not seek medical care.

The Veteran was afforded a VA examination in September 2015 at which time he was found to have right ear hearing loss for VA disability purposes under 38 C.F.R. § 3.385.  This is the earliest objective indication of right ear hearing loss of record.  

The Board acknowledges the Veteran's assertion that he began experiencing hearing loss in service. See e.g. August 2008 VA Form 21-526; June 2014 hearing transcript.  He is competent to report his experience and symptoms in service and thereafter.  While lay persons are generally not competent to offer evidence which requires medical knowledge, they may provide competent testimony as to visible symptoms and manifestations of a disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he has or had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered, if submitted, when a veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease. See Buchanan, 451 F.3d at 1335; 38 C.F.R. §§ 3.303 (a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. Buchanan, 451 F.3d at 1336.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board finds that the Veteran is competent to state that he has had difficulty hearing since his military service.  However, his allegations are inconsistent with the contemporaneous record.  As previously discussed, there is no evidence of any complaints, treatment, or diagnosis in service.  Although the Veteran reported in his August 2008 VA Form 21-526 that the disability began in April 1989, subsequent objective testing revealed that his hearing was normal limits during service. As such, there is actually affirmative evidence showing that he did not have hearing loss in service.

Moreover, a November 2008 VA examination and a June 2011 audiological consultation at the Portland VAMC did not reveal right ear hearing loss.  Thus, there is also affirmative evidence showing that the Veteran did not have right ear hearing loss continuously since service.  

In addition, the Veteran has made inconsistent statements regarding the onset of his hearing loss.  For example, the Veteran reported in his August 2008 claim that the disability began in April 1989, and he testified in June 2014 that he noticed difficulty hearing in service.  However, the November 2008 VA examination report indicates that the Veteran reported an onset of hearing-related issues in 2003.  During an October 2009 VA neurology consultation and a March 2010 VA ear, nose, and throat consultation, he also denied having hearing loss. 

For the foregoing reasons, the Board finds that the history regarding the onset of the Veteran's right ear hearing loss in service to be not credible.  Accordingly, the Board finds that the Veteran's right ear hearing loss did not manifest in service or within one year thereafter and that there has been no continuity of symptomatology since his period of service.

Nevertheless, the Board does note that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes). See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has argued that he was exposed to acoustic trauma during his period of service and that this was the injury sustained from which his right ear hearing loss resulted.  He has also asserted that his hearing loss could be related to ear infections in service.  The Veteran is considered competent to relate a history of noise exposure during service, and there is no reason to doubt the credibility of his statements regarding military noise exposure. See 38 C.F.R. § 3.159 (a)(2).  Moreover, the service treatment records do document ear pain.  In addition, the post-service medical records show that the Veteran has been diagnosed with right ear hearing loss by VA standards. See 38 C.F.R. § 3.385.  Thus, the remaining question is whether the Veteran's current right ear hearing loss is related to his noise exposure or ear pain in service.

The September 2015 VA examiner opined that the Veteran's right ear hearing loss was not at least as likely as not caused by or a result of an event in service.  In so doing, she observed that the Veteran's hearing did demonstrate a significant shift from entrance to testing in 1995, but also noted that the hearing shift in service was still within normal limits and that a November 2008 audiological evaluation also found his hearing to be within normal limits.  However, the examiner did not explain the significance of the Veteran's normal hearing at separation or discuss whether his delayed-onset hearing loss could be related to his military service.  Therefore, the Board finds that the examiner's opinion has limited probative value.

A VA medical opinion was also obtained in January 2016 in which the examiner stated that the Veteran's hearing loss was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In so doing, she noted that the Veteran's service treatment records did document left ear infections, but indicated that the records showed his right ear was normal.  She also observed that the Veteran's hearing thresholds had a shift during service, but were still within normal limits.  Thus, she stated that threshold changes in service would have been transient in nature or temporary.  However, the examiner still did not address the significance of that finding, nor she did address the documented complaint of right ear pain in service.  Therefore, the Board also finds the January 2016 VA medical opinion to have limited probative value.

The Board subsequently obtained a VHA medical opinion in September 2016 in which the examiner cited to medical literature and concluded that it is less likely than not that the Veteran's right ear sensorineural hearing loss is related to service, including any ear infection and noise exposure therein.  The examiner explained that noise-induced hearing loss would occur immediately, whereas the Veteran in this case did not have hearing loss for many years after service.  In addressing the Veteran's report of middle ear dysfunction (i.e. ear infection, otitis media) as the cause of his hearing loss, the examiner noted that the test findings report normal right ear tympanogram and acoustic reflexes as well as no evidence of middle ear obstruction by the very definition/diagnosis of sensorineural hearing loss.  The right ear hearing loss is sensorineural in nature, and as such, there is no noted middle ear involvement that would indicate a causal ear infection or middle ear dysfunction.
Therefore, she determined that there is no evidence of middle ear dysfunction on the right side that can be causally related to the claimed middle ear dysfunction in service.  

The Board affords substantial probative weight to the September 2016 VHA opinion, as it is based on a factually accurate review of the medical and lay evidence of record, as well as on medical principles and literature.  The examiner also provided a rationale for the conclusions reached. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

There is no other medical opinion of record addressing the etiology of the Veteran's right ear hearing loss.

The Board does acknowledge that the Veteran has asserted that his right ear hearing loss is related to his military service.  However, even assuming that he is competent to render such an opinion, the Board finds that the September 2016 VHA examiner's opinion is more probative, as it was provided by an audiologist with knowledge, training, and expertise and is supported by a rationale based on such knowledge, a review of the claims file and medical literature, and the Veteran's medical history.

Based on the foregoing, the evidence does not show that the Veteran has current right ear hearing loss that manifested in service or within one year thereafter or that is otherwise causally related thereto.  Therefore, the Board finds that the preponderance of the evidence weighs against the claim, and service connection is not warranted. 


ORDER

Entitlement to service connection for right ear hearing loss is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


